              Case 3:20-cv-00473-DPJ-FKB Document 10 Filed 08/18/20 Page 1 of 1

AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                              Southern District of Mississippi


                             Wright                            )
                             Plaintiff                         )
                                V.                             )      Case No.     3:20-cv-00473-DPJ-FKB
                             Moore                             )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties ofrecord

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Dorsyl Wright. Plaintiff


Date: -~0=8~/1~~8~/2=0=2=0_ _                                              p).~/)~~
                                                                               l ' A t torney s signature


                                                                                   W. David Watkins MSB 6986
                                                                                     Printed name and bar number
                                                                             MS Center for Legal Services Corporation
                                                                                414 South State Street, Suite 300
                                                                                          P.O. Box 951
                                                                                      Jackson MS 39205
                                                                                               Address

                                                                                  wwatkins@mslegalservices.org
                                                                                            E-mail address

                                                                                          (601) 940-5256
                                                                                          Telephone number

                                                                                          (601) 948-6759
                                                                                             FAX number
